Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-27) in the reply filed on 02/28/2022 is acknowledged.
As indicated by the applicant, claims 28-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/28/2022.

Drawings
The drawings were received on 02/28/2022.  These drawings are acceptable.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 19 is objected to because of the following informalities:  
In claim 19 L3 “wherein seal holder” should be –wherein the seal holder--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-20 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Allen (US 2,194,259).
Regarding claim 15, in making and/or using the device of Allen (US 2,194,259), the device of Allen teaches in at least Figs. 1-11 (see at least Figs. 1-9) of a method for sealing a fluid passageway (passageway 5/25), the method comprising: disposing a resilient seal member (see the packing assembly 15 comprising a resilient body 40) within a seal holder (valve member 6 / BOP ram member 24), the seal Thus, the device of Allen meets all the limitations of claim 1. 
Regarding claim 16 and the limitation of the method of claim 15 wherein moving the first actuator plate involves moving it parallel to the first axis; the device of Allen meets this limitation as shown in at least Figs. 1-4. 
Regarding claim 17
Regarding claim 18 and the limitation of the method of claim 15 wherein compressing the seal member by moving the first actuator plate includes applying an actuation force parallel to the first axis; the device of Allen meets this limitation with the relative movement of the plates 46 being parallel the movement axis of the ram/valve member as shown in at least Figs. 1-4 and 9.   
Regarding claim 19 and the limitation of the method of claim 15 wherein the seal holder is disposed within a valve body (valve housing 2/21) having a flow passageway (see the passageway 5/25); wherein seal holder is configured for movement along the first axis relative to the valve body; and wherein causing the fluid-facing end surface of the seal member to extend outward results in closing the flow passageway; the device of Allen meets this limitation as shown in at least Figs. 1-4. 
Regarding claim 20 and the limitation of the method of claim 15 further comprising: disposing the first actuator plate within the seal holder along a first surface of the seal member; and disposing a second actuator plate (the other plate 46) within the seal holder along a second surface of the seal member; wherein the first and second surfaces of the seal member are parallel to the first axis; and wherein compressing the seal includes moving both actuator plates relative to the seal member, parallel to the first axis; the device of Allen meets this limitation as shown in at least Fig. 9.

Allowable Subject Matter
Claims 1-14 and 21-27 allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art are Allen (US 2,194,257; US 2,194,259; US 2,194,255; US 3,102,709), Losey (US 2,749,078), Gibson (US 3,023,994), Jones (US 4,638,972), Painter (US 9,708,876), Holland (US 2017/0067308) and Vivic (EP 0140490) teaching of various examples of seal/packing assemblies used in gate valves or ram-type blowout preventers (BOPs) similar to applicant’s general invention. Painter, Jones, Losey, Holland and Gibson teaches of BOPs with energizable seals/packing assemblies, notice that while comprising similar concepts to the disclosed invention (in particular the use of an inclined/camming surface to energize the seal) notice that the location of the seal or how the seal is compressed as claimed is not taught by these references. Vivic and the Allen references teaches of various examples of seal/packing designs with similar structure to the claimed invention. However, notice that Vivic and Allen fails to show the particular details of the structure, location/arrangement and/or function of the actuator plate and the protective plates as claimed. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the sealing apparatus comprising: the seal holder (100), the resilient member (150), the actuator plate (106) and the protective plates (170/176) in combination with all the limitations as claimed in claims 1-14 and 21-27 and as shown in at least Figs. 10-11 and 21 of the application.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753